            Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 1 of 9



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Blossom Reyes-Soriano
7
                                     UNITED STATES DISTRICT COURT
8

9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10
                                                  CASE NO. 2:20-cv-
11
     Blossom Reyes-Soriano
12
                             Plaintiff,           PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
             v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   NetCredit Loan Services, LLC                   2. Violation of the Telephone Consumer
                                                       Protection Act
16                           Defendant.             3. Intrusion Upon Seclusion
17

18
             COMES NOW Plaintiff Blossom Reyes-Soriano, an individual, based on information and
19
     belief, to allege as follows:
20
                                           INTRODUCTION
21
         1. This is an action for damages brought by an individual consumer for Defendant’s violations
22
     of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
23
     “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
24
     practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
25
     (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
26
     to consumers.
27

28

                                                     1
              Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 2 of 9



1        2. Plaintiff brings this action against Defendant NetCredit Loan Services, LLC (hereinafter
2    “Defendant” or “NetCredit”) for its abusive and outrageous conduct in connection with debt
3    collection activity. NetCredit placed at least one-hundred and thirty-two unauthorized telephone
4    calls to Plaintiff.
5        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
6    and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
7
            dependent upon the collection of just and owing debts. Unfair or deceptive
8           collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
9           credit to consumers.
10
              (2) There is need to ensure that debt collectors and debtors exercise their
11            responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
12

13
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
14            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
15

16       4. While many violations are described below with specificity, this Complaint alleges
17   violations of the statutes cited in their entirety.
18       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
19   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
20   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
21   automated or prerecorded calls.
22                                      JURISDICTION & VENUE
23       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. § 227.
24       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
25                                      GENERAL ALLEGATIONS
26       8.    Plaintiff Blossom Reyes-Soriano (hereinafter “Plaintiff”) is an individual residing in the
27   state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
28

                                                           2
             Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 3 of 9



1       9.    At all relevant times herein, NetCredit was a company engaged, by the use of mail, email,
2    and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as defined
3    by Cal. Civ. Code §1788.2(f).
4       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
5    Civ. Code §1788.2(c)
6       11. Plaintiff opened an unsecured account with Defendant in 2017.
7       12. The account Plaintiff opened with Defendant was primarily for personal, family or
8    household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
9    1788.2(d) of the Rosenthal Act.
10      13. Defendant has been attempting to collect on a debt that originated from monetary credit
11   that was extended primarily for personal, family, or household purposes, and was therefore a
12   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
13   Act.
14      14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
15   from what Plaintiff is informed and believes was a consumer credit transaction, the money
16   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
17   of the Rosenthal Act.
18      15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
19   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
20   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
21   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
22   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
23   Act.
24      16. Plaintiff’s account was an unsecured credit account and Plaintiff began making payments
25   on the loan shortly after it was obtained.
26      17. Plaintiff was making payments on the account for several years before she became
27   financially unable to keep up with the monthly payments.
28

                                                      3
             Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 4 of 9



1        18. Defendant began contacting Plaintiff in approximately October of 2019 to inquire about
2    the status of the account and to collect on the payments that were no longer being made.
3        19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
4    of financial relief.
5        20. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
6    informing Defendant that it was to no longer contact Plaintiff directly and that all
7    calls/letters/collection efforts were to no longer be directed at Plaintiff.
8        21. The contents of the letter also informed Defendant that Plaintiff was withdrawing her
9    consent to be contacted on her cellular telephone.
10       22. Counsel for Plaintiff sent the letter of representation via certified mail to Defendant on or
11   about November 5, 2019. Defendant received and processed the certified letter on November 13,
12   2019.
13       23. Plaintiff informed Defendant that she was revoking her consent to be called on her cellular
14   telephone in November of 2019.
15       24. Defendant continued to contact Plaintiff even after receiving the November 5, 2019 letter
16   of representation and revocation of consent.
17       25. Frustrated with the number of calls Plaintiff was receiving from NetCredit after the
18   November 5, 2019 letter was received, Plaintiff sent a second letter of representation and
19   revocation of consent to NetCredit. This second letter, also sent via certified mail, attached a copy
20   of the November 5, 2019 letter, and was mailed on May 22, 2020.
21       26. NetCredit received the second certified letter on May 28, 2020.
22       27. Defendant, despite receiving two notices from Plaintiff, continued to contact Plaintiff
23   through phone calls to Plaintiff’s cellular telephone.
24       28. Defendant would sometimes call Plaintiff numerous times each day demanding payment
25   on the account.
26       29. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
27       30. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
28   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the

                                                        4
             Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 5 of 9



1    debt owed to Defendant and that Plaintiff revoked consent to be contacted on her cellular
2    telephone.
3       31. Defendant’s calls were frequent in nature and continued despite receiving written
4    confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
5    telephone were to stop.
6       32. Despite receiving written notice on two separate occasions regarding Plaintiff’s
7    representation by counsel and revocation of her consent to be contacted on her cellular telephone
8    Defendant continued to call and contact Plaintiff daily regarding her account with Defendant.
9       33. The calls from NetCredit were received between November 16, 2019 through June 12,
10   2020.
11
                                       FIRST CAUSE OF ACTION
12
                                      (Violation of the Rosenthal Act)
13                                   (Cal. Civ. Code §§ 1788-1788.32)
                                       (Against Defendant NetCredit)
14

15      34. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
16   above as though fully set forth herein.
17      35. Plaintiff provided two written notices that she was represented by sending Defendant a
18   letter with the name, address, and contact information of her attorney and informed Defendant that
19   she was represented.
20      36. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
21   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
22   with the debt that was owed to Defendant.
23      37. The calls and communications made by Defendant to Plaintiff were not related to
24   statements of Plaintiff’s account and were attempts to collect a debt.
25      38. To date Plaintiff has received over one hundred and thirty-two calls and from Defendant
26   after Defendant was made aware that Plaintiff was represented by an attorney.
27      39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving two
28   notices that Plaintiff had retained an attorney.
                                                        5
            Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 6 of 9


                                     SECOND CAUSE OF ACTION
1
                                      (Violation of the Rosenthal Act)
2                                    (Cal. Civ. Code §§ 1788-1788.32)
                                       (Against Defendant NetCredit)
3

4       40. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
5    above as though fully set forth herein.
6       41. Defendant placed over 132 calls to Plaintiff.
7       42. Plaintiff was contacted multiple times per day by Defendant.
8       43. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 132 times in a
9    deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
10
                                      THIRD CAUSE OF ACTION
11                                      (Intrusion Upon Seclusion)
                                      (Against Defendant NetCredit)
12

13      44. Plaintiff realleges and incorporates herein the allegations in each and every paragraph
14   above as set forth herein.
15      45. The California legislature explicitly recognized a consumer’s inherent right to privacy in
16   collection matters in passing the Rosenthal Fair Debt Collection Practices Act and incorporating
17   most of the Federal Act’s provisions into the Rosenthal Act.
18      46. According to findings by the FCC, the agency Congress vested with authority to issue
19   regulations implementing the TCPA, such calls are prohibited because, as Congress found,
20   automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
21   solicitation calls, and such calls can be costly and inconvenient.
22      47. Defendant intentionally interfered, physically or otherwise, with the solitude and seclusion
23   of Plaintiff, namely by engaging in unlawful and intrusive communications.
24      48. Defendant intentionally caused harm to Plaintiff’s emotional well-being by engaging in
25   highly offensive conduct in the course of collecting its debt, and thereby invaded and intruded
26   upon Plaintiff’s rights to privacy.
27      49. Plaintiff has a reasonable expectation of privacy in her solitude, seclusion, and/or private
28   concerns and affairs.
                                                       6
             Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 7 of 9



1         50. These intrusions and invasions against Plaintiff by Defendant occurred in a way that would
2    be highly offensive to a reasonable person in that position.
3         51. Defendant received notice stating that it was no longer to contact Plaintiff as she was
4    represented by counsel and revoked her consent to be contacted on her cellular telephone.
5         52. As a result of such invasions of privacy, Plaintiff is entitled to actual damages from
6    Defendant in an amount to be determined at hearing.
7         Cal. Civ. Code § 3294
8         53. Defendant also acted with oppression, fraud, and/or malice, thereby entitling Plaintiff to
9    exemplary damages in an amount according to proof and a finder of fact at hearing.
10        54. Defendant had actual knowledge that it continued to violate both state and federal
11   collection laws as it received certified notice regarding representation of Plaintiff by an attorney.
12        55. These calls were made with knowledge that Plaintiff was represented by counsel and could
13   not be communicating directly with Plaintiff, let alone using an automated telephone dialing
14   system.
15        56. Given Defendant’s knowledge of Plaintiff’s representation and revocation of consent, these
16   calls were an attempt to collect a debt in an illegal manner with a conscious disregard for Plaintiff’s
17   rights under both the Rosenthal Fair Debt Collection Practices Act and the Telephone Consumer
18   Protection Act.
19        57. Given Defendant’s knowledge of Plaintiff’s representation and revocation of consent,
20   Defendant’s illegal communications were done to intentionally subject Plaintiff to the unjust
21   hardship of receiving at least 132 telephone calls.
22        58. Defendant received two separate certified notices that clearly stated Plaintiff was
23   represented by Counsel and that her consent to be contacted on her cellular telephone was being
24   revoked.
25        59. The sheer volume of calls was intentionally designed to exhaust Plaintiff into paying
26   Defendant and done with knowledge that Plaintiff was represented by Counsel.
27   //
28   //

                                                       7
            Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 8 of 9



1
                                     FOURTH CAUSE OF ACTION
2                                       (Violation of the TCPA)
                                             (47 USC § 227)
3                                     (Against Defendant NetCredit)
4
        60. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
5
     as though fully set forth herein.
6
        61. Since at least October of 2019 Defendant started calling Plaintiff’s cellular telephone
7
     requesting that payment be made on the accounts Plaintiff held with Defendant.
8
        62. Defendant was informed that Plaintiff revoked her consent to be contacted by Defendant
9
     in November of 2019.
10
        63. Defendant called Plaintiff numerous times since Plaintiff withdrew her consent to be
11
     contacted by an automatic dialing machine.
12
        64. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.
13
        65. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
14
     the collection messages without Plaintiff’s prior express consent.
15
        66. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”
16
     as defined by 47 U.S.C. §227(a)(1).
17
        67. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency
18
     purposed as defined by 47 U.S.C. §227(b)(1)(B).
19
        68. Plaintiff expressly revoked any consent that may have previously been given to Defendant
20
     to be contacted by an automatic dialing machine in early November of 2019.
21
        69. Overall Plaintiff was contacted on at least 132 (one hundred and thirty-two) separate
22
     occasions by Defendant on her cellular phone despite informing Defendant on two occasions that
23
     she was revoking any consent to be contacted on her cellular telephone.
24
        70. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
25
                                         PRAYER FOR RELIEF
26
     WHEREFORE, Plaintiff prays for judgment as follows:
27
                a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
28

                                                     8
           Case 2:20-cv-01395-MCE-CKD Document 1 Filed 07/10/20 Page 9 of 9



1                  be proven at trial, which are cumulative and in addition to all other remedies
2                  provided for in any other cause of action pursuant to California Civil Code
3                  §1788.32;
4              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
5                  §1788.30(b), which are cumulative and in addition to all other remedies provided
6                  for in California Civil Code §1788.32;
7              c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.
8                  Code §1788.30(c);
9              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
10                 for each and every violation;
11             e. An award of exemplary damages pursuant to Cal. Civ. Code § 3294;
12             f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
13                 the future.
14
                                                   Gale, Angelo, Johnson, & Pruett, P.C.
15

16   Dated July 10, 2020                           By:    /s/ Joe Angelo
                                                          Joe Angelo
17                                                        Elliot Gale
                                                          Attorneys for Plaintiff
18

19                                  DEMAND FOR JURY TRIAL

20          Plaintiff hereby demands trial of this matter by jury.
21

22                                                 Gale, Angelo, Johnson, & Pruett, P.C.

23   Dated: July 10, 2020                                 /s/ Joe Angelo
                                                          Joe Angelo
24
                                                          Elliot Gale
25                                                        Attorneys for Plaintiff

26

27

28

                                                      9
